As filed with the Securities and Exchange Commission on January 8, 2016 Registration No. 333-197409 United States SECURITIES AND EXCHANGE cOMMISSION Washington, D.C. 20549 Post-effective amendment no. 1 To fOrm S-1 registration statement under the securities act of 1933 RESTORGENEX CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 30-0645032 (I.R.S. E mployer Identification Number) 2150 E. Lake Cook Road, Suite 750 Buffalo Grove, Illinois 60089 (Address of principal executive offices) (Zip code) Stephen M. Simes Chief Executive Officer RestorGenex Corporation 2150 E. Lake Cook Road, Suite 750 Buffalo Grove, Illinois 60089 (847) 777-8092 ( Name and address, including zip code, and telephone number, including area code, of agent for service) Copies requested to: Amy E. Culbert, Esq. Fox Rothschild LLP 222 South Ninth Street, Suite 2000 Minneapolis, Minnesota 55402 (612) 607-7287 Approximate date of commencement of proposed sale to public : This Post-Effective Amendment is being filed to deregister all of the unsold securities previously registered under the Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box: ☐ If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: ☐ If this form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: ☐ If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer (Do not check if a smaller reporting company) ☐ Smaller reporting company ☒ EXPLANATORY NOTE DEREGISTRATION OF SECURITIES On July 14, 2014, RestorGenex Corporation (the “Company”) filed a registration statement on Form S-1, Registration No. 333-197409 (the “Registration Statement”), with the Securities and Exchange Commission to register the sale of up to 8,949,142 shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”), held by the selling stockholders named in the Registration Statement, and 2,684,743 shares of Common Stock issuable upon the exercise of warrants held by the selling stockholders named in the Registration Statement. The Registration Statement was declared effective on July 31, 2014. The Company is filing this Post-Effective Amendment No. 1 to the Registration Statement to deregister all of the shares of Common Stock that have not been sold pursuant to the Registration Statement as of the date hereof. Pursuant to the undertaking contained in the Registration Statement to remove from registration by means of a post-effective amendment any of the shares of Common Stock being registered which remain unsold, the Company hereby amends the Registration Statement to remove from registration the shares of Common Stock covered by the Registration Statement that remain unsold. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant has duly caused this Post-Effective Amendment No. 1 to Registration Statement on Form S-1 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Buffalo Grove, State of Illinois, on January 8, 2016. RESTORGENEX CORPORATION (Registrant) By: /s/ Stephen M. Simes Stephen M. Simes Chief Executive Officer
